DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Response to Amendment
The amendment dated 7/1/2021 has been considered and entered into the record.  As stated in the Advisory Action dated 8/10/2021 the amendment overcomes the previous rejection.  Claims 1, 2, 5, 14–24, and 28–32 are pending, while claims 16–24 are withdrawn from consideration.  Claims 1, 2, 5, 14, 15, and 28–32 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 14, 15, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly (US 2014/0356574 A1) in view of Ito (JP 2001-303341 A), Durham (US 4,555,448), and Nakayama (US 2016/0089334 A1).
Conolly teaches a composite fabric comprising a combination of substrate layers and insulation to provide thermal insulation.  Conolly abstract.  The composite fabric may include a substrate layer 110 and an insulation layer 230, wherein the substrate layer is a film composite comprising a woven textile and film.  Id. ¶¶ 26–29, Fig. 2A.  On the other side of insulation layer 230 is substrate 240 comprising a film and woven textile composite.  Id. ¶ 31.  The films of the substrate layers may be made from polyurethane polymer.  Id. ¶¶ 59–60.  The woven textile may comprise synthetic polymer fibers, such as nylon and polyester polymers.  Id. ¶ 47.  The composite fabric may further comprise a reflective metal coating layer.  Id. ¶ 23.  


    PNG
    media_image1.png
    245
    417
    media_image1.png
    Greyscale

Conolly fails to teach an insulating resin composition comprising a polyurethane –based resin and hollow silica particles.  
Ito teaches thin heat-insulating clothing that is light-weight and flexible comprising a heat-insulating layer consisting of polyurethane resin and hollow silica particles.  Ito abstract, Detailed Description.  The polyurethane resin may be either thermoplastic or thermosetting and can be in the form of foam.  Id. Detailed Description. 
It would have been obvious to have used the heat-insulating polyurethane foam layer comprising hollow silica particles resin foam comprising hollow silica particles as the insulation layer in Conolly due to the improved insulating properties over conventional materials.  
Conolly teaches that the thickness of the insulation, and by extension the remaining layers of the composite fabric are dependent upon the desired level of insulation.  See Conolly ¶ 28.  Accordingly, the combined thickness of substrate layer 110, insulation layer 230, and substrate 240 is a result effective variable affecting the insulation properties of the composite fabric.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed thickness of the insulation flexible sheet, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
With regard to claim 32, the manner in which the flexible insulation coating layer is manufactured does not materially or structurally affect the finally formed structure.  Accordingly, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.
Conolly and Ito fail to teach the quantity of hollow silica particles in a polyurethane foam or the thermal conductivity of insulation flexible sheet.
Durham teaches an invention directed to an insulation comprising silica incorporated into urethane foams.  Durham abstract, 2:55–61, 3:29–37, Example 2.  The silica particles may comprise about 40 weight percent of a composite comprising urethane foam and silica.  Id. at 5:33–50.
It would have been obvious to one of ordinary skill in the art to have looked Durham for guidance as to appropriate levels of silica to add to polyurethane foam in order to successfully practice the combined invention of Conolly and Ito.
With regard to the insulation flexible sheet’s thermal conductivity requirement of claim 15, it is reasonable to presume that the claimed properties are present in the combined prior art.  This presumption is predicated upon the use of the same materials as Applicant which directly contributes to thermal conductivity.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  In addition, the presently claimed property of a thermal conductivity of 0.1 W/m*K or less would obviously have been present one the prior art product is provided.  Reliance upon In re Skoner, 517 F.2d 947 (CCPA 1975).
Conolly, Ito, and Durham fail to teach the size of the hollow silica particles.
Nakayama teaches the use of hollow silica particles in resin films to form insulation materials.  Nakayama abstract, ¶¶ 11, 82, 217.  The silica particles have sizes of less than 300 nm.  Id. ¶ 76. 
One of ordinary skill in the art would have looked to Nakayama for guidance as to suitable hollow silica particles sizes in order to successfully practice the invention of Conolly.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly,  Ito, Durham, and Nakayama as applied to claim 1 above, and further in view of Lee (US 2015/0140888 A1).  Conolly et al. fail to teach the soft resin is polylactic acid or the thermal conductivity of insulation flexible sheet.
Lee teaches a polymeric thermal insulation layer comprising either polyurethane or polylactic acid, wherein the polymer of the thermal conductivity of the thermal insulation layer is preferably set to less than 0.1 W/mK.  Lee abstract, ¶¶ 41–43.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the polyurethane of Conolly and Ito with polylactic acid because Lee teaches the functional equivalency of the insulating polymers. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed functional fabric includes a base fabric layer and an insulation flexible sheet, wherein the insulation flexible sheet is attached to a fabric that includes a first and second flexible bases attached to either side of an insulation coating layer.  Instead, Conolly is directed to a moisture vapor permeable composite comprising first and second insulation layers along with a metal layer.  This argument is unpersuasive because while the invention of Conolly is directed to a moisture vapor permeable composite, the composite includes insulation layers attached to films that constitute the claimed flexible bases and fabric layers on either side of the insulation layers.  
Applicant then argues that Ito fails to teach the claimed hollow silica particle filling rate or particle size.  This argument is unpersuasive because it argues the references individually, rather than as relied upon by the Examiner.  Here, the Examiner relies upon Durham to teach the claimed filling rate and Nakayama to teach the claimed particle size.
Finally, Applicant argues that the overall composition of the polymeric thermal insulation layer of Lee is different from the claimed functional fabric.  Conolly teaches the use of polyurethane for making insulation layers.  Lee teaches that it is known that polyurethane and polylactic acid polymers are functional equivalents in making insulation layers, thereby making the two insulation materials interchangeable under KSR.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786